Exhibit 3.1 AMENDED AND RESTATED BYLAWS OF ELEPHANT TALK COMMUNICATIONS, INC. TABLE OF CONTENTS Page ARTICLE I OFFICES 2 Section 1.Principal Offices Section 2.Other Offices ARTICLE II MEETINGS OF SHAREHOLDERS 2 Section 1. Place of Meetings Section 2.Annual Meeting Section 3. SpecialMeeting Section 4. Notice of Shareholders’ Meetings Section 5. Manner of Giving Notice; Affidavit of Notice Section 6. Order of Business Section 7. Advance Notice of Shareholder Proposals and Director Nominations Section 8. Quorum Section 9. Adjourned Meeting; Notice Section 10.Voting Section 11.Waiver of Notice or Consent by Absent Shareholders Section 12.Shareholder Action by Written Consent Without a Meeting Section 13. Record Date for Shareholder Notice, Voting, and Giving Consents Section 14.Proxies Section 15.Inspectors of Election ARTICLE III DIRECTORS 5 Section 1. Powers Section 2. Number and Qualification of Directors Section 3. Election and Term of Office of Directors Section 4. Vacancies Section 5. Place of Meetings and Meetings by Telephone or Electronic Transmission Section 6. Annual Meeting Section 7. Other Regular Meetings Section 8. Special Meetings Section 9. Quorum Section 10.Waiver of Notice Section 11. Adjournment Section 12. Notice of Adjournment Section 13. Action Without Meeting Section 14.Fees and Compensation of Directors ARTICLE IV COMMITTEES 5 Section 1.Committees of Directors Section 2.Meetings and Action of Committees ARTICLE V OFFICERS 8 Section 1. Officers Section 2. Election of Officers Section 3. Subordinate Officers Section 4. Removal and Resignation of Officers Section 5. Vacancies in Offices Section 6. Chairman of the Board Section 7. President Section 8.
